Ntwez, J. (dissenting).
I find no evidence in the record to support the determination of the Department of Bent and Housing Maintenance that the petitioner landlord in seeking to recover an apartment for the use of his aged mother is not acting in good faith and that there is no immediate and compelling necessity to provide the housing sought.
*264Petitioner landlord is the owner of an eight-family apartment building in Manhattan. He applied for a certificate of eviction for one of his apartments for the use and occupancy of his mother, 80 years of age and a widow who lives alone in a two-family house in Syracuse, New York. His mother has no living relatives in Syracuse. Her only other son lives in Denver, Colorado. In December of 1968 she sustained head injuries in an accident. Her physicians have expressed the opinion that as a result of her injuries and her advanced age, she should he living in closer proximity to some responsible member of her family. Her son desires to have his mother move into his house and live there rent free for the remainder of her life. He occupies another apartment in the same premises. He is an attorney at law and does not own any ether real property.
The law provides that “ A certificate shall he issued where the landlord seeks in good faith to recover possession of a housing accommodation because of immediate and compelling necessity for his own personal use and occupancy or for the use and occupancy of his immediate family ” (emphasis mine). (N. Y. C. Administrative Code, § Y51-6.0 as restated in section 55 of the Rent, Eviction and Rehabilitation Regulations.)
There is not one word in this record to put in doubt the son’s good faith and the compelling necessity of his ailing and aged mother to live in the same house with her son. The judgment should be reversed and the Commissioner of Rent and Housing Maintenance should be directed to issue the certificate of eviction.
Stevens, P. J., Steuer and Tilzer, JJ., concur in Per Curiam opinion; Nunez, J., dissents in opinion.
Judgment, Supreme Court, New York County entered on March 20,1970, affirmed. Respondent shall recover of appellant $50 costs and disbursements of this appeal.